            Case 1:10-cv-04039-SDG Document 61 Filed 10/21/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

    UNITED STATES OF AMERICA
    and the STATE OF GEORGIA,

    Plaintiffs,
                                                     Civil Action
    v.                                         No. 1:10-cv-04039-SDG

    DEKALB COUNTY, GEORGIA,

    Defendant.


                   NOTICE OF LODGING OF MODIFICATION TO
                            2011 CONSENT DECREE
                        SUBJECT TO PUBLIC COMMENT
                               (No Action Required)

          The United States of America hereby lodges with the Court the attached

proposed Modification to the Consent Decree in this case, a Clean Water Act civil

action brought by Plaintiffs the United States of America and the State of Georgia

against Defendant DeKalb County (the “County”).

          On December 20, 2011, this Court entered the Consent Decree. See Order at

ECF 38, fully executed Consent Decree at ECF 39.1 Attached is a proposed


1
 The Consent Decree has three (3) appendices: Appendix A is a map of the
County’s Sewersheds; Appendix B is a map of the Initial Priority Areas; and
Appendix C is a description of the Supplemental Environmental Project. See
Appendices A-C at ECF 3-2.

                                           1
        Case 1:10-cv-04039-SDG Document 61 Filed 10/21/20 Page 2 of 3




Modification to that Consent Decree.2 Pursuant to Paragraph 105 of the Consent

Decree, the Consent Decree may be modified by a subsequent written agreement

signed by the United States, the State, and the County, and a material change to the

Consent Decree shall be effective only upon approval by the Court. ECF 39.

      Pursuant to 28 C.F.R. § 50.7, the Department of Justice will publish in the

Federal Register a notice of the lodging of this proposed Modification. The notice

will solicit public comments on the proposed Modification for a period of not less

than thirty (30) days from the date of publication in the Federal Register. After the

close of the comment period, the United States will evaluate any comments

received and will advise the Court as to whether the United States requests that the

Modification be approved and entered by the Court.

      The United States requests that the Court take no action with respect to the

Modification until the United States moves for the approval and entry of the

Modification or otherwise advises the Court.



Respectfully submitted this 21st day of October, 2020.



2
  The proposed Modification has three (3) additional appendices: Appendix D is
the Capacity Assurance Program; Appendix E is the Priority Areas Sewer
Assessment and Rehabilitation Program (PASARP) Definitions and Schedule; and
Appendix F is the Priority Fix List.
                                          2
       Case 1:10-cv-04039-SDG Document 61 Filed 10/21/20 Page 3 of 3




ATTORNEYS FOR UNITED STATES OF AMERICA:
                             /s/ Valerie K. Mann
                             VALERIE K. MANN
                             Trial Attorney
                             Environmental Enforcement Section
                             Environment and Natural Resources Division
                             United States Department of Justice
                             P.O. Box 7611
                             Washington, DC 20044-7611
                             150 M St, NE
                             Washington, D.C. 20002
                             DC Bar 440744
                             Telephone: (202) 616-8756
                             Facsimile: (202) 514-0097
                             E-mail: Valerie.mann@usdoj.gov
Of Counsel:
NATHAN H. STOPPER
Assistant Regional Counsel
U.S. EPA Region 6
1201 Elm St.
Dallas, TX 75270


                             Byung J. Pak
                             United States Attorney

                             Trishanda L. Treadwell
                             Assistant United States Attorney
                             Georgia Bar No. 356896
                             Richard Russell Federal Building
                             75 Ted Turner Drive SW
                             Suite 600
                             Atlanta, GA 30303
                             Telephone: (404) 581-6000
                             Facsimile: (404) 581-6181
                             Email: Trish.treadwell@usdoj.gov


                                     3
